DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election with traverse of Group I and Species A in the reply filed on December 2, 2020 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one group and species would encompass a search for that of the remaining group and species, without serious burden.  This is not found persuasive because of the divergent subject matter within each group and species as specified in the Restriction Requirement given.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
	Accordingly, claims 3, 4 and 8 have been withdrawn from further consideration, and claims 1, 2, 5-7 and 9 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 2, lines 6-7 – “the surface of the second insulator”; and
Claim 2, line 7 – “the base member side”.
Claim 1, lines 14-15, recites “a pixel electrode being arranged at near the liquid crystal layer than the wiring”.  This is unclear.  For examination purposes, the limitation is considered to be “a pixel electrode being arranged closer to the liquid crystal layer than the wiring”.
Claims 5-7 and 9 are also rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikawa of Seiko Epson Corporation (JP 2016-080956), hereinafter “Oikawa”.

Regarding claim 1, Oikawa discloses a light transmissive-type liquid crystal display device (see Figs. 1-12) comprising:
a first substrate (10);
a second substrate (20) facing the first substrate (10); and
a liquid crystal layer (50) arranged between the first substrate (10) and the second substrate (20) (see Fig. 1), the liquid crystal layer containing liquid crystal molecules (paras. [0027-0028]), wherein
the first substrate (10) includes
a base member (10s) having translucency (para. [0027]),
a wiring (e.g., 4, para. [0060]) arranged in a wiring area that is arranged between the liquid crystal layer (50) and the base member (10s), the wiring area having a lattice-like pattern in a plan view (see Fig. 4),
a switching element (30) arranged in the wiring area,
a pixel electrode (15) being arranged at near the liquid crystal layer (50) than the wiring (4), the pixel electrode (15) being arranged in an opening area surrounded by the wiring area in the plan view (see Figs. 3-5),
a first insulator (11-12) having translucency (paras. [0070, 0073 and 0075]), the first insulator overlapping in the plan view with the wiring (see Figs. 4-10), and being arranged between the base member (10s) and the liquid crystal layer (50),
a second insulator (13) having translucency (para. [0076]), the second insulator overlapping in the plan view with the pixel electrode (15) and being arranged between the base member (10s) and the pixel electrode (15) to be in contact with the first insulator (11-12) (see 
a light-shielding body (e.g., 3, para. [0049]) overlapping in the plan view with the first insulator, the light-shielding body (3) being arranged between the first insulator (11-12) and the base member (10s) (see Figs. 4-10).

Regarding claim 2, Oikawa discloses a plurality of second insulators (e.g., 13 in each pixel) including the second insulator, wherein
the light-shielding body (3) is provided for each of the second insulators (13) and has a frame-like shape along the surface of the second insulator on the base member side (see Figs. 4-10).

Regarding claim 5, Oikawa discloses wherein the light-shielding body (3) contains silicon (para. [0069]).

Regarding claim 6, Oikawa discloses wherein the wiring (4) and the second insulator (13) are spaced apart from each other (see Figs. 7-10).

Regarding claim 7, Oikawa discloses wherein the light-shielding body (3) is insulated from the wiring (see Figs. 7-10).

Regarding claim 9, Oikawa discloses an electronic apparatus (see Fig. 11), comprising the light transmissive-type liquid crystal display device according to claim 1 (para. [0117]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The reference of Miyawaki et al. (US 2015/0378209) discloses a light transmissive liquid crystal display device comprising first and second insulators having different refractive indices (see Fig. 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896